Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.Applicant’s election of Group I in the reply filed on February 2, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
2.Claims 1, 2, 5-24 and 47-54 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In the independent claims 1, 5, 6, 22, 23 and 24, applicant recites that electronic circuitry is disposed on a substrate at line 2 yet it is unclear whether the substrate becomes part of the final optic product.  For the purposes of examination, it will be assumed that the substrate need not be part of the final optic but is merely used as a building region/surface for the optic.  In claim 6, the recitation in the last three lines is indefinite since the claim has already set forth depositing a first resin.  Ie, what relationship does the “first layer of resin droplets”  and “the first layer” as set forth in the last three lines of claim 6 have to the “first resin” and “first optical segment” set forth in lines 4 and 5?  It appears that they are the same and hence the recitation in the last three lines would appear to have already been set forth and as such is confusing and hence indefinite.  Clarification is required.  Claim 9 is indefinite in calling for the deposition of the second resin to substantially encapsulate the electronic circuitry when 
3.The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 25 is/are rejected under 35 U.S.C. 102a2 as being anticipated by Biskop 2018/0272597 (see paragraphs 0035-0053).
Biskop discloses the instant method of forming an electro-active ophthalmic lens (0037) by depositing a first plurality of transparent resin droplets on a substrate surface (0036), curing the droplets to form a first portion of the lens (ie, the intermediate, see paragraphs 0038 and 0051), disposing an electro-active element on the upward facing surface of the intermediate, the element having the instant functionality (0020-0021), depositing a second plurality of transparent resin droplets on the element (0046) and curing these droplets to form a second portion of the lens and provide a radius of curvature –power—to the lens—see Fig. 1. 
4.The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

35 U.S.C. 103 as being unpatentable over Biskop 2018/0272597.
Biskop discloses the basic claimed method lacking only limitations that are submitted to be well within the skill level of the art.  For instance, the exact thickness of the electro-active element is submitted to be conventional in the art—Official Notice is hereby taken of this—and forming such with the element being less than 10 microns and the liquid crystal layer(s) being less than 2 microns as set forth in instant claims 39 and 40 surely would have been obvious to ensure that the lens itself is relatively thin.  Liquid crystal films, of which the electro-active element is constructed, typically are around 1 micron in thickness or less.  The exact optical power for the lens would have depended on its ultimate use—ie, as a prescription lens or simple eye shield--  and such is obviously within the skill level of the art.  UV protective layers as set forth in instant claim 46 are well known in the art—Official Notice is hereby taken of this—and such would have been an obvious modification to the method of the applied reference to protect the electro-active element from damaging UV rays.  
5.Claims 41-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biskop 2018/0272597 in view of Blum 2018/0203260 (see paragraphs 0067, 0042, 0068, 0024 and 0040).
Biskop discloses the basic claimed method as set forth in paragraph 3, supra, the primary reference essentially lacking certain aspects that are clearly taught in Blum.  Specifically, Blum discloses forming an electro-active ophthalmic lens including at least one transparent electrode (0067) that would be made of conductive resin due to the transparency as is well known in the art, a thin film battery to power the electro-active 
6.Claim 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biskop 2018/0272597 in view of Beaton et al 2016/0363784 (see paragraphs 0073 and 0093).
 Biskop discloses the basic claimed method as set forth in paragraph 3, supra, the primary reference essentially lacking the aspect of forming a hermetic seal about the electro-active element with the first and second portions.  Beaton et al teaches forming an electro-active lens wherein the active element is encapsulated in a skirt of polymeric material—see paragraphs 0073 and 0093.  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the method of the primary reference to include the aspect of forming a hermetic seal about the electro-active element using the deposited lens portions given that Beaton et al teaches that an encapsulated—hermetically sealed—element is advantageous.  Such would obviously further protect the element from contamination and one of ordinary skill would have found such desirable.  


Biskop discloses a method for making an optic by forming a first layer of resin on a substrate by depositing a plurality of resin droplets on the substrate, curing them to form a first optical segment, disposing electronic circuitry on the first optical segment, and depositing a second resin on a second side of the electronic circuitry and curing the second resin to form a second optical segment, the primary reference essentially lacking the aspects of the exact order of the resin deposition and electronic circuitry disposition and that the first and second optical segments encapsulate the electronic circuitry.   It is noted that the instant steps concerning the formation are generally taught in Biskop and one of ordinary skill in the art would have been readily able to employ them in whatever order desired.  Ie, placing the electronic circuitry on the substrate first, and then forming the first and second optical segments subsequently would not be inventive over the order taught in Biskop since one of ordinary skill would have been able to determine the exact order in which they would be most efficaciously employed.  Certainly, Biskop teaches curing a first layer of resin droplets prior to depositing a second layer as set forth in the last two lines of the claim.   As already noted in paragraph 6, supra, Beaton et al teaches the latter aspect by encapsulating electronic circuitry—ie, the electro-active element—within a skirt of polymeric material and it would have been obvious to have provided the same in the method of Biskop to protect the electronics.  Concerning instant claim 24, it is submitted that Biskop discloses disposing additional electronic circuitry—ie, the electrical connecting traces, at least—and then depositing a third resin on the additional electronic circuitry to encapsulate same 
        
8.Claims 1, 2, 5, 7-22 and 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biskop -597 in view of Beaton et al -784 and Spoor et al 2009/0326651.
Concerning the independent claims 1 and 5, Biskop discloses a method for making an optic by forming a first layer of resin on a substrate by depositing a plurality of resin droplets on the substrate, curing them to form a first optical segment, disposing electronic circuitry on the first optical segment, and depositing a second resin on a second side of the electronic circuitry and curing the second resin to form a second optical segment, the primary reference essentially lacking the aspects of the exact order of the resin deposition and electronic circuitry disposition, using resin droplets of a particular diameter (claim 1), using droplets of different diameters to form first and second portions of the first optical segment (claim 5) and that the first and second optical segments encapsulate the electronic circuitry.  As already noted in paragraph 6, supra, Beaton et al teaches the latter aspect by encapsulating electronic circuitry—ie, the electro-active element—within a skirt of polymeric material and it would have been obvious to have provided the same in the method of Biskop to protect the electronics.  It 
9.Claim 23  is/are rejected under 35 U.S.C. 103 as being unpatentable over Biskop -597 in view of Beaton et al -784 and Blum -260.
Biskop and Beaton et al are applied for reasons of record as set forth supra, the references disclosing the basic claimed method lacking essentially the aspects of the first electronic circuitry being a wireless communication interface and that the second electronic circuitry being a second wireless communication interface within the lens frame.  As already noted, Blum discloses first and second wireless communication interfaces –see first and second coils 110 and 120 in Fig. 1—and a frame 132 surrounding the first coil.  It would have been obvious to have incorporated these aspects into the method of Biskop where the frame itself is then printed and hence instant claim 23 is submitted to be met by the combination as applied.  See also paragraph 0050 of Biskop, wherein it is taught that electrical connectors can be 
10.Claims 47-50  is/are rejected under 35 U.S.C. 103 as being unpatentable over Biskop -597, Beaton et al -784, Spoor et al -651 and Blum -260.
Biskop, Beaton et al and Spoor et al are applied for reasons of record as set forth in paragraph 8, supra, the references disclosing the basic claimed method with Biskop teaching an electro-active element and a sensor (paragraph 0016) and a power supply unit (0022), the references lacking essentially the employment of a controller and power supply operably coupled thereto as well as a coil for wireless charging.  Blum (see Fig. 1) discloses an external controller (105) operably coupled to the electro-active element (150) and power supply (140) and first and second coils (110, 120) operably coupled to the power supply as well as sensors (paragraph 0047) that would also be operably coupled to the controller.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Biskop with the additional electronic devices of Blum to facilitate the operation of the electro-active element. 
11.Claims 52 and 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biskop -597 in view of Beaton et al -784 and Blum -260, with Biskop and Beaton et al being applied for reasons of record as set forth in paragraphs 7 and 10, supra, and Blum being applied for reasons of record as set forth in paragraph 10, supra.  
12.Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHIEU D VARGOT whose telephone number is (571)272-1211. The examiner can normally be reached on Mon-Fri from 9 to 6.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 


/MATHIEU D VARGOT/Primary Examiner, Art Unit 1742